Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Junji Wakita (U. S. Patent Application: 2016/0002407, here after 407), further in view of Hao- Wei Liao et al (U. S. Patent Application: 2016/0011509, here after 509), and S. Kondo et al (U. S. Patent Application: 2012/0156457, here after 457).
Claim 1 is rejected. 407 teaches a method of manufacturing a flexible color filter comprising: dispensing a release layer (release agent and sacrificial layer) atop a stiff carrier substrate (silicon wafer or glass, 1) [0111, 0123]; dispensing a polymer resin (2) atop the release layer [0150]; curing the polymer resin into a transparent film [0116];
fabricating a flexible color filter atop the transparent film [0151]; and removing the flexible color filter from the release layer and stiff carrier substrate [0285, fig. 3]. 407 teaches the polymer resin layer comprising thiol monomer [0071, 0073], but does not teach the resin layer comprising multifunctional thiol monomers and co-monomers. 509 teaches a method of making color filter, wherein the polymer resin is a photosensitive resin to improve adhesion to black matrix and have good hardness [abstract]. 509 also teaches the resin layer consisting of multifunctional monomers and monomers [polymer D, abstract, 0015, 0021, 0155, 0156]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making color filter that as 407 teaches, wherein the polymer resin is based on what 509 teaches, because it improves adhesion to black matrix and hardness. 407 teaches removing release layer by peeling off [0285], but does not teach by utilizing a blade wedge [0178, fig. 2F, fig. 3]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making color filter that as 407, and 509 teach, where the color filter is removed from the substrate by utilizing a blade wedge, because it is an alternative way to remove the color filter from substrate (Support).
Claim 4 is rejected as 407 teaches fabricating the flexible color filter on the transparent film comprises;
manufacturing a black matrix comprising a black sensitive ink, wherein the black matrix is baked and processed using photolithography to generate a black matrix pattern [0282];
manufacturing at least one layer of a color resist, wherein the at least one layer of color resist is baked and processed using photolithography to pattern the at least one layer of color resist [0283]; and depositing a conductive transparent material on the flexible color filter, wherein the conductive transparent material layer is a patterned layer (element 12, or 15 in layer 30) [fig. 3, 0202].
Claim 5 is rejected as 407 teaches the conductive transparent material comprises Indium-Tin-Oxide (ITO) [0202].
Claim 6 is rejected as 407 teaches the conductive transparent material is patterned using laser photolithography [0305].
Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Junji Wakita (U. S. Patent Application: 2016/0002407, here after 407), Hao-Wei Liao et al (U, S. Patent Application: 2016/0011503, here after 509), S. Kondo et al (U. S. Patent Application: 2012/0156457, here after 457), further in view of Francois J. Henley et al (U. S. Patent: 2007/0235074, here after 074).
Claim 2 is rejected. 407 teaches the limitation of claim 1, but does not teach the release layer (sacrificial layer) is a silicate bonding layer dispensed from a silicate solution. 816 teaches a method of making optical device and teaches depositing a silicate temporary bonding layer dispensed from a silicate solution [0075]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making optical device as 407, 509, and 457 teach where the release layer comprising silicate bonding layer, because 074 teaches suitable component for making temporary bond layer in making optical devices.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Junji Wakita (U. S. Patent Application: 2016/0002407, here after 407), Hao-Wei Liao et al (U. S. Patent Application: 2016/0011509, here after 509), S. Kondo et al (U. S. Patent Application: 2012/0156457, here after 457), further in view of Chien-Chung Chen et al (U. S. Patent: 2007/0217045, here after 045).
Claim 7 is rejected. 407 does not teach the fabrication of the sub-pixels is done using a Fabry-Perot filter. 045 teaches a method of making of color filter using a Fabry- Perot filter [abstract, to reduce the cost [0006], and also teaches making sub-pixels by forming a spacer layer positioned between two reflective layers to create a cavity [abstract], wherein the spacer layer comprises a material with a refractive index between 1.3 and 2.6, and the spacer layer comprises a variable thickness ranging from 10 to 500 nm to control a sub-pixel color [0020-24]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making color filter as 407, 509, 457 teach where the sub-pixel is made by 045 method to reduce the cost of fabrication process.
Claim 8 is rejected. 407 doesn't teach the reflective layers comprise silver or silver alloys. 045 teaches the reflective layers comprise silver [0023]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making color filter as 407, 509, and 457 teach where the sub-pixel is made by 045 method to reduce the cost of fabrication process.
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Junji Wakita (U. S. Patent Application: 2016/0002407, here after 407), further in view of Hisako Ishikawa et al (U. S. Patent Application: 2012/0225274, here after 274).
Claim 9 is rejected. 407 teaches a flexible color filter comprising a transparent flexible substrate comprising a polymer resin (2) cured into a transparent film [0116]. 407 teaches the polymer resin layer comprising thiol monomer [0071, 0073], but does not teach the resin layer consisting multifunctional thiol monomers and co-monomers. 274 teaches a transparent flexible substrate (film) for making color filters consisting of thermoset (cured) thiol polymer (multifunctional monomer) [(trimethylolpropane tris (3- mercaptopropionate) [0034, 0082-83, 0043-0044, 0056, 0058], and thiol monomer and other monomer (diallyl carbonate) [0070] for color filter. Although 274 does not teach it is a thiol-click polymer, but since 274 teaches it comprising multifunctional thiol monomers and co-monomers therefore, it considered as Thiol-Click polymer. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a color filter as 407 teaches, where the polymer resin comprising (consisting essentially of) thiol-click polymer, because it is suitable for making color filters. 407 also teaches the color filter comprising a conductive transparent layer comprising indium tin oxide [0145]. 407 also teaches the flexible color filter comprises color filter pixels fabricated from patterned colored resists [0147, 0166] are also deposited and patterned atop the transparent flexible substrate; wherein the flexible color filter further comprises a transparent conductive layer [0145].
Claim 10 is rejected as 274 teaches thermoset thiol-click polymer is cured a monomer mixture, and wherein the monomer mixture comprises of one or more multifunctional thiol monomers (trimethylolpropane tris(8-mercaptopropionate) and multifunctional co-monomers (diallyl carbonate) [0056,0070], since 274 does not teach the wt% of each monomer, it is considered 50 wt% of each (also see example 12).
Claims 11-12 are rejected as 274 teaches the cure polymer has small molecule additive (benzyl acrylate) [0070]. It is to the skill of ordinary person to substitute for example 10% of diallyl carbonate [0070] with benzyl acrylate in absence of criticality.
Claims 13-14 are rejected as 274 teaches thiol monomer (which is multifunctional) comprising trimethylolpropane tris (8-mercaptopropionate) [0056].
Claim 15 is rejected as 274 teaches co-monomer (multifunctional) is diallyl carbonate [0070].
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/11/22, with respect to claims objection have been fully considered and are persuasive.  The objection of claim 9(there is a type in page 1 of Remark) has been withdrawn. 
Applicant's arguments filed 05/11/22 have been fully considered but they are not persuasive. The applicant argues Wakita does not teach curing the polymer resin atop the release layer into a transparent film; fabricating a flexible color filter atop the transparent film and removing the flexible color filter from the release layer and stiff carrier substrate. The examiner does not agree. Wakita teaches depositing polyimide precursor resin atop of a release layer and sacrificial layer [0111, 0123], and teaches curing it int a transparent film [0116-0117]. Wakita then teaches the polyimide resin film is suable for making display device or TFT’s (color filter forms on TFT) [0121, 0122] which means fabricating a flexible color filter atop the transparent film, Wakita also teaches removing the flexible color filter from the release layer and stiff carrier substrate (once the polyimide film is detached from the substrate, it detached from the release layer and the sacrificial layer as well [0123].
The applicant argument regrading rejection of claim 9 is not persuasive, claim 9 is related to a product and Wakit and Ishikawa teach the product comprising the monomers, comonomers and ingredients that claim 9 requires, in fact no mater of what the process of fabrication is (the process of fabrication should not read in product claim if it does not change the final product.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/           Primary Examiner, Art Unit 1712